DETAILED ACTION
Response to Amendment
The amendment was received 2/1/21. Claims 1-3 and 5-21 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Thus, 35 USC 112(f) is NOT invoked.






rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”














The claimed “dictionary” (as in “a memory configured to register dictionary data” in claim 1) is interpreted as one of ordinary skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com, definition 3a is most consistent with applicant’s disclosure: “a list of codes”:
dictionary 
noun, plural dic·tion·ar·ies.
1	a book, optical disc, mobile device, or online lexical resource (such as Dictionary.com) containing a selection of the words of a language, giving information about their meanings, pronunciations, etymologies, inflected forms, derived forms, etc., expressed in either the same or another language; lexicon; glossary. Print dictionaries of various sizes, ranging from small pocket dictionaries to multivolume books, usually sort entries alphabetically, as do typical CD or DVD dictionary applications, allowing one to browse through the terms in sequence. All electronic dictionaries, whether online or installed on a device, can provide immediate, direct access to a search term, its meanings, and ancillary information:an unabridged dictionary of English; a Japanese-English dictionary.
2	a book giving information on particular subjects or on a particular class of words, names, or facts, usually arranged alphabetically:a biographical dictionary; a dictionary of mathematics.
3	Computers.
a	a list of codes, terms, keys, etc., and their meanings, used by a computer program or system.
b	a list of words used by a word-processing program as the standard against which to check the spelling of text entered.

wherein “list” is defined via definition 3: “a series of records”:
list
noun
1	a series of names or other items written or printed together in a meaningful grouping or sequence so as to constitute a record:
a list of members.
2	list price.
3	Computers. a series of records in a file.

wherein “records” is defined:
records
noun rec·ord

21	Computers. a group of related fields, or a single field, treated as a unit and comprising part of a file or data set, for purposes of input, processing, output, or storage by a computer.
	The claimed “discriminant function” (as in “generate a discriminant function based on the registered dictionary data” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
discriminant function
noun Statistics.
1	a linear function of measurements of different properties of an object or event that is used to assign the object or event to one population or another (discriminant analysis ).

The claimed “image” (as in “determine the photographed image is a non-skin region image” in claim 1) is interpreted as one of ordinary skill in the art would given applicant’s disclosure and definition thereof via Dictionary.com:
image
noun
1	a physical likeness or representation of a person, animal, or thing, photographed, painted, sculptured, or otherwise made visible.

2	an optical counterpart or appearance of an object, as is produced by reflection from a mirror, refraction by a lens, or the passage of luminous rays through a small aperture and their reception on a surface.

BRITISH DICTIONARY DEFINITIONS FOR IMAGE
image
noun
1	a representation or likeness of a person or thing, esp in sculpture

2	an optically formed reproduction of an object, such as one formed by a lens or mirror












The claimed “proportion” (as in “determine the photographed image is the non-

skin region based on a proportion” in claim 6) is interpreted as one of skill in the art 

would given applicant’s disclosure and definition thereof via Dictionary.com, wherein 

definitions 1-9 are equally applicable:

proportion
noun
1	comparative relation between things or magnitudes as to size, quantity, number, etc.; ratio.
2	proper relation between things or parts:
to have tastes way out of proportion to one's financial means.
3	relative size or extent.
4	proportions, dimensions or size:
a rock of gigantic proportions.
5	a portion or part in its relation to the whole:
A large proportion of the debt remains.
6	symmetry, harmony, or balance:
an architect with a sense of proportion.
7	the significance of a thing or event that an objective view reveals:
You must try to see these mishaps in proportion.
8	Mathematics. a relation of four quantities such that the first divided by the second is equal to the third divided by the fourth; the equality of ratios.: Compare rule of three.
9	Archaic. analogy; comparison.



















The claimed “camera” (as in “the photographed image is captured in a state in 

which a camera is not in contact with a skin” of clam 10) is interpreted as one of skill in 

the art would given applicant’s disclosure and definition thereof via Dictionary.com:

camera, wherein definitions 1,2 and 1-3 are equally applicable:

noun,
1	a device for capturing a photographic image or recording a video, using film or digital memory.
2	(in a television transmitting apparatus) the device in which the picture to be televised is formed before it is changed into electric impulses.

BRITISH DICTIONARY DEFINITIONS FOR CAMERA
camera
noun
1	an optical device consisting of a lens system set in a light-proof construction inside which a light-sensitive film or plate can be positioned: See also cine camera, digital camera
2	television the equipment used to convert the optical image of a scene into the corresponding electrical signals
3	See camera obscura

	The claimed “determine one of blur or a shake in the photographed image” in claim 13 in interpreted via MPEP 2143.03 All Claim Limitations Must Be Considered [R-10.2019], 3rd paragraph, emphasis added:
“As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).”

	



	The claimed “configured” (as in “a central processing unit (CPU) configured to:” in claim 21) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definition 2 is “taken”:
2	Computers.
a	to put together (a computer or computer system) by supplying, arranging, or connecting a specific set of internal or external components:
My next laptop will be configured for gaming with a fast processor and lots of memory.
b	to set up (a software program or device) for a particular computer, computer system, or task:
to configure the printer for a wireless network.

	Thus claim 21 is a system claim and is not a method claim.






























Response to Arguments

Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.
Applicants state on page 13 of the remarks:
“A.   Rejection of Independent Claims 1, 19, and 20 
The Applicant respectfully submits that Quan does not expressly or inherently describe at least, for example, the newly presented features of "integrate an amplitude of each frequency band of a plurality of frequency bands of a photographed image ... generate a result of the discriminant function based on information of the integrated amplitude of the photographed image," as recited in amended independent claim 1.”

The examiner respectfully disagrees since Quan (US 8,154,612) teaches sum/integrate RGB via equation 3a in column 4 and plugs the sum/integration into the Mahalanobis distance (a similarity metric for a classifier that performs discrimination or distinguishing and the Mahalanobis distance is also called “a nonlinear discriminant function” by other prior art: Murabayashi: US 8,184,947, c. 29,ll. 17-24) in Quan, column 14, lines 16-39 as detailed below.

 








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5,6,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by previously cited Quan et al. (US Patent 8,154,612).
Regarding claim 1, Quan et al. (US Patent 8,154,612) discloses an information processing apparatus, comprising:…













…a memory (fig. 17B:140: “segmentation storage”) configured to register dictionary data (or “an array of…a segmentation” with an “index”), wherein the registered dictionary data (said or “an array of…a segmentation” with an “index”) is obtained based on a learning function (that “performs a segmentation…according to a training set”) and a hue (comprised by a “color space”) of a non-skin region image group (comprised by “a class of surfaces” in the context of “skin”, cited below, and “non-skin chrominance”, cited in c.16,ll. 24-37 shown further below, via:
c.2,ll. 13-15:
“An image processing apparatus includes an image sensor, an array of storage elements configured to store a segmentation, and a pixel classifier.”

wherein “array” is defined via Dictionary.com: “a regular data structure”:
BRITISH DICTIONARY DEFINITIONS FOR ARRAY
array
noun
9	computing a regular data structure in which individual elements may be located by reference to one or more integer index variables, the number of such indices being the number of dimensions in the array

c.13,ll. 25-41:
“FIG. 12 shows a block diagram of a method M500 according to an embodiment that includes a task T400.  Task T400 performs a segmentation of a color space according to a training set that includes one or more sets of predicted sensor responses, as calculated by one or more implementations of method M200, M300, and/or M400.  It may be desirable to select the test surfaces from which the training set is derived, and/or to select the elements of the training set, such that the segmentation describes a common color characteristic of a class of surfaces (for example, the class of human skin tones).  The color space is a portion (possibly all) of the color space from which the training set samples are drawn, such as RGB or YCbCr.  In one example, the color space is a chrominance plane, such as a CbCr plane.  A potential advantage of using a training set based on characteristics of the particular sensor is a reduced cluster, which may increase reliability and/or reduce the probability of false detections.”); and 



a central processing unit (CPU) (or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) configured to (via c.18,ll. 24-38:
“Sensor response predictor 120 may be implemented as one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores, and/or as one or more sets of instructions executable by such an array or arrays.  Color space segmenter 130 may be similarly implemented, perhaps within the same array or arrays of logic elements and/or set or sets of instructions.  In the context of a device or system including apparatus 100, such array or arrays may also be used to execute other sets of instructions, such as instructions not directly related to an operation of apparatus 100.  For example, sensor response predictor 120 and color space segmenter 130 may be implemented as processes executing on a personal computer to which sensor 110 is attached, or which is configured to perform calculations on data collected from sensor 110 possibly by another device.”):

generate a discriminant (via “distinguished”, cited below, comprising “discriminate” resulting in “boundary…separation”) function (via “Mahalanobis distance                         
                            λ
                        
                    ” comprising “a linear combination”) based on the registered dictionary data (said or “an array of…a segmentation” with an “index”);
integrate (via said “linear combination” summation in equation “(3a)” in column 4) an amplitude of each frequency band (as indicated in figs. 2 and 4:RoyGBiv:rainbow) of a plurality of frequency bands of a photographed image (represented in fig. 3A:T100: “obtain sensor responses to targets”); 
generate a result of the discriminant (said via “distinguished” comprising “discriminate” resulting in “boundary…separation”) function (said via “Mahalanobis distance                         
                            λ
                        
                    ” comprising “a linear combination”) based on information of the integrated (said via said “linear combination” summation in equation “(3a)” in column 4) amplitude of the photographed image (said represented in fig. 3A:T100: “obtain sensor responses to targets”);
calculate a first evaluation value (via “expression (7)”, cited below, in column 14) based on: 
the generated result of the discriminant (said via “distinguished” comprising “discriminate” resulting in “boundary…separation”) function (said via “Mahalanobis distance                         
                            λ
                        
                    ” comprising “a linear combination”),
an average value (or “mean vector                         
                            μ
                        
                    ”) and a variance value (via “ covariance matrix A [sic]”) of each (via “in each range”) of a hue (said comprised by a “color space”) of the [[a]] photographed image (of “photographic images”) and a chroma (said “color space” comprising “a chrominance plane”) of the photographed image (said of “photographic images”),  
a covariance (said via “covariance matrix A [sic]”) in a hue-chroma space (via said “color space” comprising “a chrominance plane”, cited above) of the photographed image (said of “photographic images”), and
the registered dictionary data (said or “an array of…a segmentation” with index), wherein the calculated first evaluation value (said via “expression (7)”, cited below, in column 14) indicates a non-skin region image-likeliness (or “skin likelihood” resulting in a “non-skin chrominance” “class” “Given a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    ”) of the photographed image; 



determine (via said “Given a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    ”) the photographed image (said of “photographic images”) is a non-skin region image (or a non-skin chrominance via said “non-skin chrominance” “class”) based on the calculated first evaluation value (via “expression (7)”, cited below, in column 14) that is within a first 
c.4,ll. 21-30:
“It may be desired to obtain a predicted sensor response S* in a color space native to the sensor, such as an RGB space.  For example, expression (3) may be rewritten to represent the raw RGB signal of the surface point, as observed by a sensor, as a linear combination of the RGB signals of the set of targets as observed by the same sensor under similar illumination: 
 
.times..function..times.  ##EQU00004##”

c.7,ll. 41-56:
“It may be desirable to use the sensor in an application in which further signal processing may be performed.  For example, it will usually be desired to perform operations on images captured by the sensor to correct for defects in the sensor array, to compensate for nonidealities of the response and/or of other components in the optical or electrical signal path, to convert the sensor output signal into a different color space, and/or to calculate additional pixel values based on the sensor output signal.  Such signal processing operations may be performed by one or more arrays of logic elements that may reside in the same chip as the sensor (especially in the case of a 
CMOS sensor) and/or in a different chip or other location.  Signal processing operations are commonly performed on photographic images in a digital camera, or a device such as a cellular telephone that includes a camera, and in machine vision applications.”










c.14,ll. 16-39:
“Task T400 may be configured to model the distribution as a Gaussian function.  Such a model may have the advantage of generality and may be simple and fast.  In one example as applied to a chrominance space such as the CbCr plane, the likelihood of membership of a chrominance value vector Xi in a segment is modeled as a Gaussian distribution according to the following expression: 
 
                        
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            P
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            2
                                            π
                                             
                                            
                                                
                                                    Λ
                                                
                                            
                                        
                                        
                                            1
                                            /
                                            2
                                        
                                    
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                     
                                                    λ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    							(7)

where Xi is a vector of the chrominance values for location i, the mean vector                         
                            μ
                        
                     and the covariance matrix A [sic] are determined from the predicted sensor responses, and the Mahalanobis distance                         
                            λ
                        
                     is calculated as                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            μ
                                        
                                    
                                
                                
                                    T
                                
                            
                             
                            
                                
                                    Λ
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    μ
                                
                            
                        
                    .  The Mahalanobis distance weights the distance between the sample and the mean according to the sample set's range of variability in that direction.  Definition of the cluster in terms of the center and covariance matrix may provide a guarantee that a convex hull will be generated for any                         
                            λ
                        
                     (assuming an unbounded color space, or assuming an upper limit on the value of                         
                            λ
                        
                      according to the boundaries of the space).”;

c.15,ll. 18-31:
“Task T400 may be configured to perform a segmentation by which a class 
represented by the training set of predicted sensor responses may be distinguished from all other values in the color space.  However, the segmentation performed by task T400 need not be limited to a single class.  For example, the training set of predicted sensor responses may include more than one subclass, and it may be desired for task T400 to perform a segmentation that can be used to distinguish between two or more of the subclasses.  In such case, it may be desirable to use a mixture of Gaussians to model a histogram describing the distribution of the composite training set.  Such a model may provide a boundary value between the subclasses that allows a more optimal separation than a threshold selected as a local minimum of the histogram.”

wherein “distinguished” is defined via Dictionary.com:
discern
verb (used with object)
1	to perceive by the sight or some other sense or by the intellect; see, recognize, or apprehend:
They discerned a sail on the horizon.
2	to distinguish mentally; recognize as distinct or different; discriminate:
He is incapable of discerning right from wrong.


; and





c.16,ll. 24-37:
“Such an implementation of task T400 may be used to separate skin colors into ten clusters, each in a respective chrominance plane.  In one configuration, the distribution of skin color in each range is modeled as a Gaussian in the corresponding plane, such that the skin likelihood of an input chrominance vector X is given by an expression such as expression (7).  Given a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    , the value vector X may be classified as skin chrominance if                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                            ≤
                             
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                     and as non-skin chrominance otherwise.  It may be desirable to select a larger value for                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                            
                        
                     when the luminance level is in the mid-range and a gradually smaller value as the luminance level approaches either of the two extremes.  In other configurations, other models such as those described herein may be applied to model the training set distribution in each luminance range.”); and 

generate a first output (via fig. 17B:160: “display”) based on the determination (said via “skin likelihood” resulting in a “non-skin chrominance” “class” “Given a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    ”) that the photographed image (said “of photographed images”) is the non-skin region image (said or a non-skin chrominance via said “non-skin chrominance” “class”).












Regarding claim 5, Quan discloses the information processing apparatus according to claim 1, wherein                        
                            λ
                        
                    ” comprising “a linear combination”) is further based on input of information on the hue (said comprised by a “color space”) of the photographed image (said of “photographic images”) to the discriminant (said via “distinguished” comprising “discriminate” resulting in “boundary…separation”) function (said via “Mahalanobis distance                         
                            λ
                        
                    ” comprising “a linear combination”), and the discriminant (said via “distinguished” comprising “discriminate” resulting in “boundary…separation”) function (said via “Mahalanobis distance                         
                            λ
                        
                    ” comprising “a linear combination”) is generated in advance (relative to said “expression (7)” comprising said “Mahalanobis distance                         
                            λ
                        
                    ”) based on the registered dictionary data (said or “an array of…a segmentation” with an “index”).  







Regarding claim 6, Quan discloses the information processing apparatus according to claim 1, wherein 
the CPU (or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) is further configured to determine the photographed image (said of “photographic images”) is the non-skin region image (said or a non-skin chrominance via said “non-skin chrominance” “class”) based on a proportion (via “a threshold”) of a plurality of image regions (or “portions” via “segmentation” ) that is larger (via said “a threshold”) than a specific proportion (said “a threshold” via:
c.14,ll. 40-50:
“One form of binary segmentation may be obtained from a model as set forth in expression (7) by applying a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    , such that the value X is classified as within the segment if .lamda..sup.2.ltoreq..lamda..sub.T.sup.2 and as outside the segment otherwise.  The inequality .lamda..sup.2.ltoreq..lamda..sub.T.sup.2 defines an elliptical area, centered at the mean .mu., whose principal axes are directed along the eigenvectors e.sub.1 of .LAMBDA.  and have length .lamda..sub.T [square root over (.lamda..sub.i)], where…”
	
c.16, ll. 4-12:
“In another implementation, task T400 may be configured to perform a different segmentation for each of a number of different portions of a range of values of the color space.  Contrary to the common assumption, for example, the inventors have observed that skin-color clusters may be larger for mid-range luminance values than for luminance values closer to the extremes.  In some cases, the skin color region in YCbCr space is an ellipsoid that is clustered in the CbCr plane but is scattered along the Y axis.”), 

the plurality of image regions (said or “portions” via “segmentation”) includes a first pixel value (as indicated in figures 8A and 8B) of a first image (as indicated in figures 8A and 8B) and a second pixel value (as indicated in figures 8A and 8B) of a second image (as indicated in figures 8A and 8B), 

a difference (via “Mahalanobis distance λ”, cited above in the rejection of claim 1) between the first pixel value (as indicated in figures 8A and 8B) and the second pixel value (as indicated in figures 8A and 8B) exceeds a threshold value (via said “a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                     ”), 
the first image (as indicated in figures 8A and 8B) is photographed (via said of “photographic images”) based on irradiation with light beams of a first wavelength (via fig. 2: “wavelength”), 
the second image (as indicated in figures 8A and 8B) is photographed (via said of “photographic images”) based on irradiation with light beams of a second wavelength  (said via fig. 2: “wavelength”), and 
the first wavelength (said via fig. 2: “wavelength”) is different (as shown in fig. 2) from the second wavelength (said via fig. 2: “wavelength”).  
Claim 19 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 19.
Claim 20 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 20.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Patent 8,154,612) in view of previously cited Mallick et al. (US Patent 9,058,765).
Regarding claim 2, Quan teaches the information processing apparatus according to claim 1, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) is further configured to output (via said fig. 17B:160: “display”) a  first feedback to a user (represented in said fig. 17B:160: “display”) based on the determination (via said “Given a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    ”) that the photographed image (said of “photographic images”) is the non-skin region image (said or a non-skin chrominance via said “non-skin chrominance” “class”).
Thus, Quan does not teach, as indicated in bold above, the claimed “a first feedback”. Accordingly, Mallick teaches:
a first feedback (or “better feedback” via c.32,ll. 1-16:
“Multi-Resolution Rendering 
In one or more embodiments of the invention, a multi-resolution rendering process may be utilized to render an image faster at lower resolution.  At one-half resolution, there may be as few as one-quarter the number of the pixels to render than in the original image, and thus the image may be displayed as much as four times faster.  At one quarter resolution, there may be only 1/16.sup.th the number of pixels to render, and so the image may render sixteen times faster.  During interactive operations to the image such as warping hairstyle shape or adjusting the position of an eye shadow layer, timely rendering of the image may provide more satisfactory response and give the user better feedback regarding the reshaping or replacement process, which may be more important than seeing the result at high resolution.”















Thus, one of ordinary skill in the art of “computer” displays and “interaction” thereof as evidenced in Quan’s c.1,ll. 12-25:
“The presence of skin color is useful as a cue for detecting people in real-world photographic images.  Skin color detection plays an important role in applications such as people tracking, blocking mature-content web images, and facilitating human-computer interaction.  Skin color detection may also serve as an enabling technology for face detection, localization, recognition, and/or tracking; video surveillance; and image database management.  These and other applications are becoming more significant with the adoption of portable communications devices, such as cellular telephones, that are equipped with cameras.  For example, the ability to localize faces may be applied, to a more efficient use of bandwidth by coding a face region of an image with better quality and using a higher degree of compression on the image background.”

can modify Quan’s computer and display with Mallick’s teaching of the better feedback by modifying Quan’s computer and display resolution of fig. 17B:160 in view of Mallick’s feedback arrows of fig. 1:180: “Done?” by:
a)	inserting Quan’s said “Given a threshold                         
                            
                                
                                    λ
                                
                                
                                    T
                                
                                
                                    2
                                
                            
                        
                    ”, comprising said formula 7, into Mallick’s fig. 1:110: “Image preprocessing”, a classifier also, to classify an image as skin or non-skin;
b)	installing Mallick’s fig. 1 into Quan’s fig. 17B:140: “segmentation storage”; 
c)	run Mallick’s fig. 1 as installed using Quan’s classifier; and 








c)	recognize that the modification is predictable or looked forward to because the better feedback addresses the problems of “a processor consuming process” and “mouse-drag events” being “overwhelmed” resulting in “satisfactory results” via Mallick, c.32, ll. 17-46:
“Thus, for example, in the task of reshaping a hairstyle by moving control points, as described elsewhere herein, as a control point is dragged many mouse-drag events may be sent to the application in quick succession.  Thus, hairstyle warping may generally be a processor consuming process.  The rendering method processing mouse-drag events may be overwhelmed at the highest resolution due to the computationally intensive nature of the operation. Instead, the hairstyle layer may be warped, as described elsewhere herein, and the result displayed at a lower resolution than the rest of the image.  For example, in one or more embodiments a one-quarter resolution may produce satisfactory results.  At one-quarter resolution, for example, a single rendering of a hairstyle warp may be completed before the next mouse event is received by the process, and the full resolution of the image layer may only be rendered if necessary or upon completion of the mouse-drag event queue.  For example, if a hair control point is dragged from position A to position B to position C, the rendering method will be invoked on the first event, when the control point is moved from position A to position B. The first rendering may be done at quarter resolution.  The makeover program may then check to see if a render at full resolution is warranted, for example using a look-ahead function on the mouse drag event queue.  If no additional events are to be processed after reaching position B, the hairstyle may then be rendered at the next higher resolution.  If, however, the control point has next moved from position B to position C, a higher resolution rendering for position B is unnecessary and may be skipped.”

Regarding claim 17, Quan as combined teaches the information processing apparatus according to claim 2, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to generate a second (via said fig. 17B:160: “display” as modified via the combination such as Mallick’s loop in fig. 1 for each feedback) feedback (via said fig. 17B:160: “display” as modified via the combination) corresponding to the calculated first evaluation value (via said formula 7 as modified via the combination).  


Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Patent 8,154,612) in view of Lim et al. (US Patent 8,406,519).
Regarding claim 3, Quan teaches the information processing apparatus according to claim 1, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) is further configured to output metadata to a device (via fig. 17B:200: “apparatus”) that analyzes (“to analyze…images”) the photographed image (said of “photographic images”), and the metadata indicates that the photographed image (said of “photographic images”) is the non-skin region image (said or a non-skin chrominance via said “non-skin chrominance” “class” via 
“Method M100 may be performed for each of a plurality of test surfaces, with the various instances M100a, M100b, M100n of method M100 being performed serially and/or in parallel.  In such case, it may be desired for the sensor responses obtained in one instance of task T100 to be used by several or all of the instances M100a, M100b, M100n of method M100 and the corresponding tasks T200a and T300a, T200b and T300b, T200n and T300n, respectively.  FIG. 5 shows a flowchart of a method M200 that includes n such instances of method M100, each producing a predicted response of the sensor to a corresponding one of n test surfaces.  The predicted sensor responses may be used to analyze or classify images captured with the same sensor.  For example, the n test surfaces may be selected as representative of a particular class of objects or surfaces, such as human skin.”).

Thus, Quan does not teach, as indicated in bold above, the claimed:
“output metadata to a device”; and
“the metadata indicates…non-skin region image”.




Accordingly, Lim teaches:
output (as shown by the arrows in figures 3 and 14) metadata (or “metadata describing…a target skin map” as shown in fig. 3:42,46: “Skin Map”) to a device (fig. 14:140:all); and
the metadata (or “metadata describing…a target skin map” as shown in fig. 3:42,46: “Skin Map”) indicates (via a “skin map function”)…non-skin region image (via “non-skin features typically attain lower probabilities” via:
c.4,ll. 6-15:
“In some examples, the image compositing system 10 processes both the source image 14 and the target image 16 in realtime.  In other examples, metadata describing features of the target image 16 (e.g., the size, location and pose of a person's face or other body parts, skin image value statistics, and a target skin map identifying skin areas of the target image) may be pre-computed and associated with the target image 16 so that this information need not be computed in realtime, thereby reducing the time and computational resources needed to produce the composite image 12.”; and

c.10,ll. 22-34
“In some of these other examples, the skin map values are computed by applying to the probability function P(skin|L,C,H) a range adaptation function that provides a clearer distinction between skin and non-skin pixels.  In some of these examples, the range adaptation function is a power function of the type defined in equation (7): M.sub.SKIN(x,y)=P(skin|L(i),C(i),H(i)).sup.1/.gamma.  (7) where .gamma.&gt;0 and M.sub.SKIN(x, y) are the skin map values at location (x, y).  In one example, .gamma.=32.  The skin map function defined in equation (7) attaches high probabilities to a large spectrum of skin tones, while non-skin features typically attain lower probabilities.”).

Thus, one of ordinary skill in computer image analysis/segmentation can modify Quan’s teaching of the apparatus, fig. 17B:200, and image analysis with Lim’s skin map and recognize that the modification is predictable or looked forward to because Lim’s pre-stored skin map metadata is used for “reducing the time and computational resources needed” (Lim: cited above) by a computer so that the computer can be used in other tasks via Lim, cited above.
Regarding claim 18, Quan as combined teaches the information processing apparatus according to claim 3, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) is further configured to output one of the calculated first evaluation value (via said formula 7) or data corresponding to the calculated first evaluation value to the device (said via fig. 17B:200: “apparatus” as modified via the combination).
















Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Patent 8,154,612) in view of Kizuki et al. (US Patent 8,175,336).
Regarding claim 7, Quan teaches the information processing apparatus according to claim 1, wherein the CPU is further configured to: 
determine position displacement of a photographed portion (via “real-time analysis”) of a plurality of sequentially photographed images (via “a video sequence”), and 
generate a second output (via said fig. 17B:160: “display”) based on the determination of the position displacement of the photographed portion (said via “real-time analysis” via c.15,ll.18-31:
“A method may contain more than one instance of task T400, each configured to perform a different segmentation for different training sets.  The various instances of task T400 may be executed serially and/or in parallel, in real-time or offline, and the training sets may or may not overlap.  Usually the various instances of task T400 will perform a segmentation of the same color space, but the range of contemplated embodiments is not limited to such a feature, and the color spaces segmented by each instance of task T400 need not be identical.  Applications of such a method include real-time analysis of a still image or one or more images of a video sequence captured by the sensor, where the sensor is included in a device such as a digital camera or a cellular telephone or other personal communications device that includes a camera.”).  

Thus, Quan does not teach “position displacement”.
Kizuki teaches the claimed:
a)	position displacement (or “movement…displacement in terms of luminance differences” via:
“[0049] There will be described the target tracking process according to this embodiment. This embodiment is adapted to cope with a situation of a tracking object having changed apparent colors constituting a difficulty in the tracking to be continued by a current target color, by detecting a movement or displacement in terms of luminance differences between image frames different in time, for estimation of a location of the tracking object and acquisition of a new color from the region, to take it as the next color to update the target color, to restart a successive target tracking process using the updated target color.”).
Thus one of ordinary skill in the art of processors can modify Quan’s processor  with camera in view of Kizuki’s teaching of target tracking in the flowchart of figure 5 and recognize such a modification is predictable or looked forward to because Kizuki’s teaching of tracking is “making use of images picked up by a camera” via 
[0004] There are practical applications of camera systems making use of images picked up by a camera in a variety of situations, as represented by a picture monitoring system or video conference system. Some of such camera systems have a tracking function of automatically tracking a preset target object, to pick it up, while changing an imaging region of camera. For instance, there are picture monitoring systems provided with a tracking function and adapted, once a suspicious person is caught as a target object, to continue imaging, while tracking the person to pick up in a picture. Further, there are video conference systems provided with a tracking function and adapted to pick up conference images tracking a focused person.

Regarding claim 8, Quan as combined teaches the information processing apparatus according to claim 7, 
wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to determine the position (movement) displacement of the photographed portion (said via “real-time analysis”) based on one of a distance (via said movement displacement in terms of differences) or a degree of similarity between a luminance (via fig. 16:T460: “luminance level”) image of a first image (said via “a video sequence” as modified via the combination) and a luminance (said via fig. 16:T460: “luminance level”) image of a second image (said via “a video sequence” as modified via the combination), 


the first image (said via “a video sequence” via said camera as modified via the combination) is photographed before (via said “sequence”) the plurality of sequentially photographed images (for said successive target tracking) is photographed (said via “video sequence captured” via said camera as modified via the combination) , and 
the second image (said via “a video sequence” via said camera as modified via the combination) is photographed after (via said “sequence” via said camera as modified via the combination) the plurality of sequentially photographed images (for said successive target tracking) is photographed (said via “video sequence captured” via said camera as modified via the combination).  
Regarding claim 9, Quan as combined teaches the information processing apparatus according to claim 7, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to determine the position (movement) displacement of the photographed portion (said via “real-time analysis”) based on a change (via said movement displacement in terms of differences) in .  




Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Patent 8,154,612) in view of Caluser et al. (US Patent App. Pub. No.: US 2015/0182191 A1).
Regarding claim 10, Quan teaches the information processing apparatus according to claim 1, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) is further configured to: 
determine the photographed image (said of “photographic images”) is captured (via “knowledge that the image was captured”) in a (captured) state in which a camera (represented in fig. 3B:T110: “sensor”) is not in contact with a skin (represented in fig. 3B:T110: “targets”); and 
generate a second output (via said fig. 17B:160: “display”) based on the determination that the photographed image (said of “photographic images”) is captured (said via “knowledge that the image was captured”) in the (captured) state in which the camera (represented in fig. 3B:T110: “sensor”) is not in contact with the skin (represented in fig. 3B:T110: “targets” via:
c.10,ll. 36-46:
“A white balance operation may be adjusted for images that are highly chromatic, such as a close-up of a flower, or other images in which the assumption may not hold.  A white balance operation may also be selected according to prior knowledge of the power spectral distribution of a camera flash, such as a triggered-discharge device (flash tube) or a high-lumen-output light-emitting diode (LED), and knowledge that the image was captured using the flash.  It is also possible to use different white balance operations for pixel values of different intensities, which may help to compensate for nonlinearities in the sensor response.”.

Thus, Quan does not teach, as indicated in bold above, the claimed:
a camera is not in contact with a skin.


Accordingly, Caluser teaches:
determine (via mapping a “different color or pattern” corresponding to fig. 21) the photographed image (or “cumulated surface images” via “ultrasound probe 34” and “camera”) is captured (or recorded) in a state (as shown in fig. 21 wherein 468 and 474 are in said different color states representing probe contact or no probe contact) in which a camera (via “ultrasound probe 34”, a camera, that captures camera captured skin images) is not in contact with a skin (via “removed from the skin” via:
“[0103] When assessing the completeness of scanning, it is desirable to detect ultrasound probe 34 positions and image frames associated with tissue images when ultrasound probe 34 is in contact with the skin, and exclude the images with ultrasound probe 34 removed from the skin with no tissue information.  Accordingly, image data acquisition optionally may begin when contact between ultrasound probe 34 and the skin of a patient A is detected or based on an input from the operator.  In one embodiment, ultrasound probe-to-skin contact is detected using proximity or pressure sensors that are attached to ultrasound probe 34.  Alternatively, optical, infrared sensors or cameras or thermal sensors, similar to those described with respect to camera system 43 (FIG. 1), may be attached to the housing of ultrasound probe 34 perform the pattern recognition of skin images or temperature to detect the skin contact.  In an alternative embodiment, the images containing tissue information (indicating probe-to-skin contact) are detected using pattern detection algorithms.”;
[0125] Regardless of the method used to detect the images containing the tissue information, the cumulated map of probe positions and area segments can be displayed over the body diagram. The real time display of the cumulated covered breast area during an examination can guide the ultrasound user to scan the regions not yet covered and complete the examination without missing any breast skin surface. For a completed examination submitted for interpretation at a later time, the cumulated covered breast surface area can be displayed over the body or breast diagram and contour to assess the completeness of coverage. Overlapping area segments can be represented with a different color or pattern and the gaps which represent breast skin areas where no images were obtained can have different color or pattern on the display and/or in the saved images. The missed areas can be detected by the operator or automatically detected by TDMD 20 using pattern detection or other algorithms with area maps generated by TDMD 20. When automatically detected, TDMD 20 may be configured to output a visual and/or audible alert to notify the operator of missed area or volume regions.”; and




“[0131] In the above-described embodiments, the images captured by the optical cameras 452 (or the image data captured by the optical detectors/emitters on ultrasound probe 34) are calibrated to ultrasound probe 34 with the position sensor 52. Therefore, the position of each image and detected markers or skin patterns in the optical surface images obtained with the camera 452 is known relative to ultrasound probe 34, and relative to the anatomical landmarks like nipple and body orientation planes. The cumulated surface images obtained with the camera 452 in a sequence of ultrasound images, or sweep, overlaps with the surface ultrasound probe positions. As a result, the acquired ultrasound images and optical surface images may be used at block 462 to generate a surface map of the positions of the head of ultrasound probe 34 and the corresponding surface markers or detected skin pattern.).

Thus one of ordinary skill in the art of imaging the human skin and “medical diagnosis” as evidenced in Quan’s, c.17,l. 65 to c.18,l.5:
“Other potential applications include industrial uses such as inspection of processed foodstuffs (to determine a sufficiency of baking or roasting based on surface color, for example).  Classification on the basis of color also has applications in geology.  Other potential applications of a method as disclosed herein include medical diagnosis and biological research, in which the reflectance spectra of the test surface and targets need not be limited to the visible range.”

can modify Quan’s processor and sensor in view of Caluser’s teaching of fig. 1:all, including the contact-only ultrasound probe 34 as shown in fig. 20:34, by:
installing Caluser’s color mapping of fig. 1:20 in Quan’s processor; and 
placing Quan’s sensor as shown in Caluser’s fig. 20:452; and 
recognize that such a combination is predictable or looked forward to because “Ultrasound is an important imaging modality for medical diagnostic purposes” via Caluser:









“[0003] Ultrasound imaging systems transmit sound waves of very high frequency (e.g., 1 MHz to 20 MHz) into the patient's body and the echoes scattered from structures in the patient's body are processed to create and display images and information related to these structures.  Ultrasound is an important imaging modality for medical diagnostic purposes and as a guidance tool for diagnostic or screening purposes and for therapeutic procedures, such as, for example soft tissue needle biopsy, tumor ablation, and the like.  A diagnostic ultrasound examination is performed to address a specific medical concern and provide additional evaluation to reach the diagnosis.  For example, in breast ultrasound, a diagnostic examination can be performed to evaluate a palpable lump or focal pain or evaluate a lesion detected with other modality like mammography or MRI.  A screening examination, on the other hand, is usually performed to detect occult pathology in a group of people which carry a certain risk for a disease or group of diseases, and can be used to increase the detection rate for small cancers, such as in the case of women with dense mammograms.  In addition, handheld ultrasound guidance can be used for the guidance of medical instruments or procedures, like needle biopsies, surgery, treatment delivery and more.  Ultrasound can be used over the entire human body and has certain advantages over other modalities, including, among others: the ability to locate and characterize medical problems, lower cost compared to modalities such as MRI and CT, real time operation and image display, and the lack of ionizing radiation with the known associated health risks.”

Regarding claim 11,Quan as combined teaches the information processing apparatus according to claim 10, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to determine, based on a brightness (via “a luminance-chrominance space”) histogram (or a “segmentation…histogram”) of the photographed image (said of “photographic images”), the photographed image (said of “photographic images”, as modified via the combination, to be segmented) is captured (said via “knowledge that the image was captured”) in the (captured) state (as modified via said as shown in Caluser’s fig. 21 wherein 468 and 474 are in said different color states representing probe contact or no probe contact) in which the camera (as modified via the combination) is not in contact with the skin (via:


c.7,l. 57 to c.8,l.3:
“In such an application, it may also be desirable to classify one or more pixels of an image captured by the sensor according to a segmentation based on predicted responses of the sensor, as described in more detail herein.  In a case where the image to be classified will have undergone a set of signal processing operations (such as black clamping, white balance, color correction and/or gamma correction, as described below), it may be desired to process the predicted responses of the sensor according to a similar set of signal processing operations.  For example, the native color space of the sensor may be a primary color space such as a RGB space, while it may be desired to perform classification and/or detection operations in a luminance-chrominance space such as a YCbCr space.”; 

c.13,ll. 48-62:
“Task T400 may be configured to perform the segmentation based on a histogram of the training set.  For example, task T400 may be configured to determine a probability that a color space location i is within a particular segment based on a sum M.sub.i of the number of occurrences of the location among the predicted sensor responses.  For each location i in the color space portion, task T400 may be configured to obtain a binary (probability one or zero) indication of membership of the location in the segment by comparing M.sub.i to a threshold value.  Alternatively, task T400 may be configured to calculate a probability measure as a normalized sum of the number of occurrences of the location among the predicted sensor responses (M.sub.i/max[M.sub.j], for example, where the maximum is taken over all locations j in the color space being segmented; or M.sub.i/N, where N is the number of samples in the training set).”).  











Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Patent 8,154,612) in view of Miyauchi et al. (US Patent 9,602,685).
Regarding claim 13, Quan teaches the information processing apparatus according to claim 1, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores”) is further configured to: 
determine one of a blur or a shake in the photographed image (said of “photographic images”); and 
generate a second output based on the determination of the one of the blur or the shake in the photographed image (said of “photographic images”).  
Thus, Quan does not teach, as indicated in bold above, the claimed:
one of a blur or a shake…; and 
generate a second output based on the determination of the one of the blur or the shake.

Accordingly, Miyauchi teaches:
generate a second (“correction”) output based on the determination of the one of the blur or the shake (or “a blurring or shaking amount” via c.10,ll. 27-40:
“In the blurring processing, the CPU 401 applies a Gaussian filter as one of the smoothing filters to an input image to generate the blurred image.  It is known that, with a Gaussian filter, the smoothing amount of an image is varied with the kernel size's change and an image becomes blurred when the kernel is made asymmetric between the horizontal and vertical directions.  For example, when the kernel size in the horizontal direction becomes large, as compared with that in the vertical direction, an image becomes blurred in the horizontal direction.  Therefore, the blurring processing has three patterns of blurring of the entire image, blurring in the horizontal direction, and blurring in the vertical direction, and the image correction parameter is a kernel size that determines a blurring or shaking amount.”).




Thus one of ordinary skill in the art of cameras and classifiers can modify Quan’s photography and CPU calculation with Miyauchi’s teaching of the blurring or shaking correction determination by:
a)	installing Miyauchi’s fig. 5 into Quan’s fig. 17B:140: “segmentation storage”;
b)	run Miyauchi’s fig. 5;
c)	creating classifiers via “discriminant analysis” or via Quan’s Mahalanobis distance:
	1)	creating/training a blur or shake classifier based on Miyauchi’s fig. 5;
2)	creating/training a skin pixel classifier based on Miyauchi’s fig. 5 by using skin characteristics or features; and
d)	recognizing that such a modification is predictable or looked forward to because the blurring or shaking correction corrects camera blurring or camera shaking with respect to correctly learning images with blur or shake of skin pixels via the CPU and achieves pixel “classification…with high accuracy” and “improved” “classification speed” via Miyauchi: 
c.8,l. 65 to c.9,l.12:
“In the present embodiment, the CPU 401 calculates one image correction parameter for each image correction.  Specifically, the CPU 401 calculates an image correction parameter corresponding to the maximum image change amount predicted based on device information for each image correction.  This is for avoiding enormous numbers of the combinations from being formed when multiple parameters are prepared for each image correction, because each image correction is applied in combination in the present embodiment.  This is also because an image having the predicted maximum change is an image near the boundary in the feature amount space, and therefore, its use in learning enables learning a classification rule with high accuracy.  The image 
correction processing and the method of determining an image correction 
parameter will be described below.”; and




c.12,l. 61 to c.13,l.9:
“The learning a multiclass classifier utilizing "Real AdaBoost" and "OVA" and the document image classification utilizing the multiclass classifier described with reference to FIG. 10 are executed by the CPU 401.  Note that a machine learning method available for the present embodiment is not limited to the above-described method.  A known method, such as Support Vector Machine or Random Forest may be utilized.  When the scheme of feature selection is not included in a machine learning method, and when classification speed is desired to be improved in classification, a known method for selecting a feature amount by utilizing, for example, a principal component analysis, a discriminant analysis, or the like, is performed.  When the machine learning method is a two-class classifier, a known method such as All-Versus-All (AVA) or Error-Correcting Output-Coding (ECOC) except for "OVA" may be used.”

Regarding claim 14, Quan as combined teaches the information processing apparatus according to claim 13, wherein the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to: 
calculate a second evaluation value (corresponding to said via “expression (7)”, cited below, in column 14) , wherein 
the second evaluation value (said via “expression (7)”, cited below, in column 14) indicates one of a degree of the blur or a degree of the shake in the photographed image (said of “photographic images”) ; and 
determine the one of the blur or the shake in the photographed image (said of “photographic images”) based on the calculated second evaluation value (said via “expression (7)”, cited below, in column 14) that is within a second  range.
Thus, Quan does not teach, as indicated in bold above, the claimed:
calculate a second evaluation value, wherein 
the second evaluation value indicates one of a degree of the blur or a degree of the shake in the photographed image; and 
determine the one of the blur or the shake in the photographed image based on the calculated second evaluation value that is within a second specific range.


Accordingly, Miyauchi teaches:
 calculate a second evaluation value (or “kernel size”), wherein 
the second evaluation (said “kernel size”) value indicates one of a degree (in terms of size) of the blur (or “smoothing amount”) or a degree of the shake in the photographed image (or “an input image”); and 
determine the one of the blur or the shake (said or “a blurring or shaking amount”) in the photographed image (said or “an input image”) based on the calculated second evaluation (said “kernel size”) value (such that “the…kernel size…determines a blurring or shaking amount”) that is within a second specific range (defined by said size extent via said c.10,ll. 27-51:
“In the blurring processing, the CPU 401 applies a Gaussian filter as one of the smoothing filters to an input image to generate the blurred image.  It is known that, with a Gaussian filter, the smoothing amount of an image is varied with the kernel size's change and an image becomes blurred when the kernel is made asymmetric between the horizontal and vertical directions.  For example, when the kernel size in the horizontal direction becomes large, as compared with that in the vertical direction, an image becomes blurred in the horizontal direction.  Therefore, the blurring processing has three patterns of blurring of the entire image, blurring in the horizontal direction, and blurring in the vertical direction, and the image correction parameter is a kernel size that determines a blurring or shaking amount. 
When the image input device is the MFP 10, the CPU 401 uses a Look-Up-Table (LUT), in which the correspondence information between the MTF characteristic of the three-line sensor 210 and a blurring amount are preset, to determine a blurring amount and thus, a kernel size.  When the image input device is the mobile terminal 30, the CPU 401 uses a blurring amount determined by an LUT made in advance from the relationship between the MTF characteristic of a lens and a blurring amount, and shaking amounts in the horizontal and vertical directions that are experimentally determined.”).




Regarding claim 15, Quan as combined already teaches the information processing apparatus according to claim 14, wherein 
the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to calculate the second evaluation value (via said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination: kernel size) based on the [[a]] result of the [[a]] discriminant function (said “Mahalanobis distance λ” or “a discriminant analysis”, cited below, used to create or “learn” or train each respective “classifier”) [[,]] 

“The learning a multiclass classifier utilizing "Real AdaBoost" and "OVA" and the document image classification utilizing the multiclass classifier described with reference to FIG. 10 are executed by the CPU 401.  Note that a machine learning method available for the present embodiment is not limited to the above-described method.  A known method, such as Support Vector Machine or Random Forest may be utilized.  When the scheme of feature selection is not included in a machine learning method, and when classification speed is desired to be improved in classification, a known method for selecting a feature amount by utilizing, for example, a principal component analysis, a discriminant analysis, or the like, is performed.  When the machine learning method is a two-class classifier, a known method such as All-Versus-All (AVA) or Error-Correcting Output-Coding (ECOC) except for "OVA" may be used.”).  








Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US Patent 8,154,612) in view of Miyauchi et al. (US Patent 9,602,685), as applied to claims 13 and 14 above, further in view of Murabayashi et al. (US Patent 8,184,947).
Regarding claim 16, claim 16 is rejected the same as claim 15. Thus, argument presented in claim 15 is equally applicable to claim 16. Accordingly, Quan as combined teaches the information processing apparatus according to claim 14, wherein 
the CPU (said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination) is further configured to calculate the second evaluation value (via said or “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination: kernel size) based on the [[a]] result of the [[a]] discriminant function (said “Mahalanobis distance λ” or said “a discriminant analysis” as modified via the combination to learn each respective classifier), and 
the result of the discriminant function (said “Mahalanobis distance λ” or said “a discriminant analysis” as modified via the combination to learn each respective classifier) is further based on input of a difference between luminance average values of respective blocks obtained from the photographed image (said of “photographic images”) to the discriminant function (said “Mahalanobis distance λ” or said “a discriminant analysis” as modified via the combination to learn each respective classifier) 



Thus, the combination does not teach, as indicated in bold above, the claimed:

“the result of the discriminant function is further based on input of a difference between luminance average values of respective blocks”.
Accordingly, Murabayashi teaches:
calculate the second evaluation value (via fig. 27:ST290: “|f| > fa?”) based on the [[a]] result (via fig. 27:arrows) of the [[a]] discriminant function (via fig. 27:ST287: “Calculate discriminant function”), and
the result (said via fig. 27:arrows) of the discriminant function (via fig. 27:ST287: “Calculate discriminant function”) is further based on input (via said fig. 27: arrows) of a difference (or “residual value” or “residual values” via figs. 10-13: “Evaluate movement amount and residual value” and fig. 14:ST111: “Detect movement amount and residual value” represented in fig. 27:ST272: “Select learning content”: “entire video contents that have been calculated by the video feature detecting section 4 (hereinafter, will be referred to as video feature value)”) between luminance (“Y”) average values (or “average value”) of respective blocks (via fig. 14: “Divide block”, shown twice: fig. 16:Bn1 and Bn2 via:














c.10,l. 64 to c. 11,l.18:
“The matching processing sections 26, 28, 30, and 32 carry out the block-matching processing between the basis frame input from the image processing section 21 and a retrieval region of frames respectively input from the inter-frame memory sections 22 to 25 (hereinafter, referred to as retrieval frames), and output respective results to the motion vector processing section 34.  The block-matching processing involves retrieving, while moving a block within the retrieval frame (hereinafter, referred to as retrieval block) that has the same shape as the basis block of the basis frame, a position at which a similarity degree becomes maximum between the basis block and the retrieval block.  The matching processing sections 26, 28, 30, and 32 respectively output motion vector amounts (i.e., movement amounts and movement directions in X (horizontal) and Y (vertical) directions) from the basis position to the respective retrieved positions to the motion vector processing section 34.  Further, the matching processing sections 26, 28, 30, and 32 output residual values of Y, Cb, and Cr between the basis block and the respective retrieval blocks to the fade/cut processing sections 27, 29, 31, and 33, respectively.  The processing above will be described later in detail.”; and

c.13,l. 66 to c.14,l. 3:
“As shown in FIG. 16B, when s=4, each of the basis blocks Bn1 and Bn2 is composed of small blocks b0 to b15. In addition, as shown in FIG. 16C, each of the small blocks bn1 and bn2 corresponds to an average value of, for example, four pieces of pixel data.”

c.23,ll. 32-42:
“Next, the clustering processing section 20 clusters the learning contents based on the selected video feature types.  Specifically, the clustering processing section 20 carries out clustering based on, for example, respective mean values of the pan coefficients, the tilt coefficients, the zoom coefficients, and the fade/cut evaluation values within the entire video contents that have been calculated by the video feature detecting section 4 (hereinafter, will be referred to as video feature value).  A K-means method is used as the clustering method, for example.  When the K-means method is used, the number of clusters K is three, for example.”). 

Thus, one of ordinary skill in the art of discriminant functions or discriminant analysis and cameras with shake and classifier learning/creation thereof and databases can modify the combination’s said “one or more arrays of logic elements such as microprocessors, embedded controllers, or IP cores” as modified via the combination: kernel size with Murabayashi’s teaching of said fig. 27:ST287: “calculate discriminant function” by:

a)	inserting Murabayahi’s fig. 27:ST286: “Conduct discrimination analysis based on learning content of detected cluster” between Miyauchi’s fig. 5:S508: “HAVE FEATURE AMOINTS BEEN CALCULATED FROM ALL IMAGES?” and fig. 5:S509: “LEARN CLASSIFICATION RULE UTILIZING MACHINE LEARNING”;
b) 	creating pixel and shake or blur classifiers based on said Murabayahi’s fig. 27:ST286: “Conduct discrimination analysis based on learning content of detected cluster”; and 
c)	recognizing that the modification is predictable or looked forward to because the modification results in “extremely effective” “distinguishing” of pixels or “shake” or blur via Murabayashi, c.10, 8-19:
“Thus, by detecting presence or absence of a shaking picture or an occurrence frequency thereof, it becomes possible to distinguish the video content recorded with a broadcast content from the video content shot with the home video camera.  The recording/reproducing apparatus 100 is assumed to store therein a variety of multimedia contents, so distinguishing the video contents from one another is considered extremely effective in, for example, organizing the video contents.  Thus, in this embodiment, the video feature detecting section 4 detects not only the pan, tilt, and zoom, but also the shake caused by a hand movement as the camera operational feature, specific processing of which will be described later.”

such that the blur and shake learning discriminant function is now used as taught by Murabayashi’ fig. 27’s ST286-ST299 for video categorization based on a shake feature and recognize that such a modification is predictable or looked forward to because such a modification allows one to organize/retrieve videos from a database based on shake such that “time and effort required for the user to select a video content can be reduced” via Murabayashi c.29,ll. 32-54:



“In the above embodiment, the recording/reproducing apparatus 100 categorizes the video contents in accordance with the activities thereof. However, the recording/reproducing apparatus 100 may combine the categorizing processing of the video contents based on the activities and the categorizing processing of the video contents based on shake detected as the camera operational feature. For example, the recording/reproducing apparatus 100 may categorize, in accordance with whether the feature of shake caused by a hand movement is contained in the video content, the video contents into broadcasted video contents (including so-called IP broadcast) and private video contents shot by individuals such as users using home video cameras and the like, to thus enable additional filtering or categorization for display regarding the video contents that have been categorized based on the activities thereof based on which of the broadcasted content and the private content the video content is. Accordingly, when the user wishes to select, based on the activity, a video content from video contents of a high quality shot by professional cameramen, for example, video contents that do not match the user's purpose for viewing can be removed from the selection target, whereby time and effort required for the user to select a video content can be reduced.”

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowable for the same reasons as claim 12 as discussed in the Office action of 6/27/19, page 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 12 is allowable for the same reasons as discussed in the Office action of 6/27/19, page 38.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667